DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1, 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 6,481,692, cited by applicant) in view of Bechmann (U.S. Patent No. 4,575,050).
King (‘692) discloses a tensioning system (10) comprising:  a spool (12) rotatable about a winding axis (14); a torque generator (42) for transmitting torque (via the nut 32) to the spool; and a brake (38, 40) for imparting rotational resistance to the spool (12); wherein the spool comprises: a first hub (indicated as H1 in the annotated Fig. 1 provided herein); a second hub (indicated as H2 in the annotated Fig. 1); and a pair of connecting members (indicated as Cm above and below the gap 16 in the annotated Fig. 1) interconnecting the first hub (H1) and the second hub (H2) and configured for transmitting torque between the first hub (H1) and the second hub (H2); wherein the pair of connecting members (Cm) are spaced apart to form a gap (16) for receiving a tensioning line (see description col. 2, lines 23-25) to be tensioned by the spool (12), wherein the gap (16) is  delimited by surfaces of the first hub (H1), the second hub (H2) and the pair of connecting members (Cm); and wherein the spool comprises a winding space (space defined by H1 + G + H2, as indicated in the annotated Fig. 1) for receiving said tensioning line when wound around the pair of connecting members (Cm), wherein a length of the winding space in a direction of the winding axis (14) is greater than a length of the gap (16) in the direction of the winding axis (14; as depicted in Fig. 1);
(concerning claim 2) the gap (16) is located midway along the length (H1+G+H2, as indicated in the annotated Fig. 6) of the winding space.
King (‘692) does not disclose wherein a winding surface of the first hub and a winding surface of the second hub are inclined with respect to the winding axis at an angle less than 90 degrees.
Bechmann (‘050) teaches a tensioning system that includes a spool (3’, Fig. 2) having a winding surface of the first hub (4’) and a winding surface of the second hub (5’) are inclined with respect to the winding axis at an angle less than 90 degrees; and (concerning claim 5) such that the first hub (4’) and the second hub (5’) are frustoconical.
Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have modified the spool (12) of King’s (‘692) tensioning system to include a winding surface of the first hub (H1) and a winding surface of the second hub (H2) being inclined with respect to the winding axis (14) at an angle less than 90 degrees, since the modification would ensure a centering of wound layers of a tensioning line to localize in the gap (16, G) area, which would result in a concentrically overlapping of the wound line layers, thereby preventing any undesirable strain of tensioning lines having a width less that the winding space (H1+G+H2). 

    PNG
    media_image1.png
    472
    678
    media_image1.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over King (‘692) as modified by Bechmann (‘050), and further in view of Alexander (U.S. Patent No. 2,991,975).
King (‘692), as modified by Bechmann (‘050), make obvious the claimed tensioning system, and further wherein the brake (38, 40) is arranged to prevent rotation of the second hub (H2) in a rotational direction that (i.e., in an untensioning direction, “as is well known in the art”, as implied in col. 2, lines 49-57) is opposite to a driving rotational direction (i.e., a tensioning direction, “as is well known in the art”, as implied in col. 2, lines 49-57).  King (‘692) does not explicitly disclose wherein the brake is biased to a rotation prevention state (i.e., the untensioning direction).
Alexander (‘975) teaches a tensioning system (see Figs. 1-3) that includes a brake (pawl 32) being biased (via spring 34) to a rotation prevention state (i.e., the pawl 32 prevents drum 13 to unwind the cable 18, such that to unwind the cable 18 from the drum 13, the pawl is lifted out of engagement with ratchet 30, where “In operation, the pawl is lifted out of engagement with the ratchet and the cable which is wound on the drum 13 is pulled out of the drum portion.” (col. 3, lines 19-21).  Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have King’s brake biased to a rotation prevention state by a spring, as taught by Alexander (‘975), in order to prevent inadvertent unwinding of the line when in an tensioning state, thereby ensuring a tensioning state is maintained during use.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over King (‘692) as modified by Bechmann (‘050), and further in view of Sharrow (U.S. Patent No. 3,848,889, cited by applicant). 
King (‘692), as modified by Bechmann (‘050), make obvious the claimed tensioning system of claim 1, and further wherein King (‘692) discloses a transportation system comprising: a transportation body (e.g., “a semi trailer”, col. 2, line 28) moveable by a propulsion means (e.g., movable by a truck or semi-truck); and a housing (18, 22) capable for coupling the tensioning system to the cargo bay (i.e., “The bracket 18 can be adapted to slidably engage winch track rails provided on, for example, a semi trailer. Alternatively, the bracket 18 can be attached directly to the trailer, for example, by welding.”, col. 2, lines 26-29), and a tensioning line (i.e., “a load retaining strap (not shown)”, col. 2, lines 24-25) for being tensioned by the tensioning system.
King (‘692) does not explicitly disclose a cargo bay for carrying a cargo. 
However, Sharrow (‘889) teaches a cargo bay (defined atop 60, Fig. 5) for carrying a cargo (61), and that it was well known to provide a tensioning system (70, see Fig. 6) having a housing (71).  Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have employed the tensioning system of King (‘692), as suggested by Bechmann (‘050), for use in a transportation system, as taught by Sharrow (‘889), in order to secure and hold cargo loads from movement relative to the cargo bay to which they were loaded upon.

	Concerning claims 30 and 31, King (‘692), as modified by Bechmann (‘050), make obvious the claimed tensioning system (10) according to claim 1, and where King (‘692) further describes an intended use of the tensioning system (10) where the tensioning system (10) can be attached to a semi-trailer (col. 2, lines 26-29), where slot (16) of the tensioning system (10) is for engagement of a load retaining strap (col. 2, line 24), where tensioning system (10) includes a torque generator (20) for rotating the spool (12) about the winding axis (14; see at least col. 2, lines 31-57), and where the tensioning system (10) “has been primarily developed for use in tensioning a load retaining strap for restraining freight or load on vehicles including rigid-bodied trucks, semi-trailers, flat-deck trailers, drop-deck trailers, car carriers and logging trailers ….” (col. lines 6-13).  
King (‘692) does not explicitly describe the claimed detailed method steps of:
arranging the tensioning line (strap) within the gap (16) of the spool (12) of the tensioning system (10), tensioning (S130) the tensioning line by winding the tensioning line around the pair of connecting members within a winding space (S) as the spool rotates, and applying a clamping force through the tensioning line to restrain the cargo; and holding  the spool at a stopping point of rotation by a holding force using the brake.
Sharrow (889) does describe method steps of restraining a cargo by employing a tensioning system, by:
arranging a tensioning line (strap 50) within a gap (15) of a spool (14) of a tensioning system (See at least Figs. 1-5, and col. 3, lines 46-47, “Next, he inserts the free end of web 50 into the opening 15 in shaft 14.”), and (concerning claim 31) the tensioning line (50) within the gap (15) comprises pretensioning (i.e., “Initially, the operator rotates hand wheel 30 by hand to snug strap 50 against shaft 14 and against a load 61 (FIG. 5).”) the tensioning line using elastic properties of the tensioning line (col. 3, lines 66-67, “the nylon strap has a certain amount of elasticity, the tension can be gradually applied..”), and (concerning claim 31) the pretensioning of the tensioning line (50) comprises abutting the tensioning line against the cargo (i.e., “to snug strap 50 against shaft 14 and against a load”, col. 3, lines 49-50) to be restrained; 
rotating (see col. 3, lines 47-56, “The operator then rotates shaft 14 counterclockwise (as viewed in FIG. 1) by turning hand wheel 30. Initially, the operator rotates hand wheel 30 by hand to snug strap 50 against shaft 14 and against a load 61 (FIG. 5). After the straps have been snugged up, the operator places the detachable mount- able handle 40 onto one of the mating shafts projecting from hand wheel 30 (FIG. 3). He then applies a counterclockwise torque to shaft 14 to thereby tighten strap 50 against the load.”) the spool about a winding axis (of 14) in a winding direction using a torque generator (30), and (concerning claim 31) wherein rotating the spool (14) in the winding direction is operable within an angular displacement (i.e., an angular displacement defined by a collective of angle segments defined by teeth 18a of ratchet wheel 18; Fig. 1) of the tensioning line (50) about a plane perpendicular (such as a plane ratchet wheel 18 lie in) to the winding axis (of 14);
tensioning the tensioning line (50) by winding the tensioning line (50; via col. 3, lines 54-56: “The operator then rotates shaft 14 counterclockwise (as viewed in FIG. 1) by turning hand wheel 30. Initially, the operator rotates hand wheel 30 by hand to snug strap 50 against shaft 14 and against a load 61 (FIG. 5).”, and additionally “He then applies a counterclockwise torque to shaft 14 to thereby tighten strap 50 against the load.”) around the pair of connecting members (connecting members being shaft portions radially defined the shaft portion having the gap 15, as depicted in Fig. 2) within a winding space (shaft 14 portion within housing 11) as the spool (14) rotates; 
applying a clamping force through the tensioning line (50) to restrain the cargo (col. 3, lines 54-58: “He then applies a counterclockwise torque to shaft 14 to thereby tighten strap 50 against the load.”), and (concerning claim 31) the clamping force continues until a predetermined clamping force (i.e.,  is the predetermined clamping force is reached when “The operator continues to rotate shaft 14 until he has sufficient tension on the web to securely hold the load on the flatbed.”, col. 3, lines 61-64); and 
holding the spool at a stopping point of rotation by a holding force using the brake (col. 3, lines 58-61, “When the operator releases the force on handle 40, the ratchet wheel rotates clockwise until it engages pawl tip 20a. Thus, the ratchet wheel is locked in the position against pawl 20a. The operator continues to rotate shaft 14 until he has sufficient tension on the web to securely hold the load on the flatbed.”).
Therefore, Sharrow’s teaching of the above method steps, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have practiced the claimed method of restraining a cargo by employing the tensioning system of King (‘692), as modified by Bechmann (‘050), in order to securely hold down a cargo load onto a cargo area of a vehicle.
Allowable Subject Matter
Claims 3, 6, 7, 9, 12, 17, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous tensioning devices are represented by Bailey (U.S. Patent No. 5,156,506) and Carter (U.S. Patent No. 7,090,450). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677